





YUM! BRANDS, INC. LONG TERM INCENTIVE PLAN


FORM OF GLOBAL RESTRICTED STOCK UNIT AGREEMENT


Grant Date:
 
_________ __, 20__
Grantee:
 
Name
Aggregate Number of Units Subject to Award:
 
xxx
Vesting Schedule:
 
100% on the 3rd year anniversary of the Grant Date



This GLOBAL RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made as of __ day
of ________, 20__ between YUM! BRANDS, INC., a North Carolina corporation
(“YUM!”), and [insert] (“Participant”).


1.Award.


(a)Restricted Stock Units. Pursuant to the YUM! Brands, Inc. Long Term Incentive
Plan (the “Plan”), Participant is hereby awarded the aggregate number of
restricted stock units set forth above evidencing the right to receive an
equivalent number of shares of Stock, subject to the conditions of the Plan and
this Agreement (“Restricted Stock Units”).


(b)Plan Incorporated. Participant acknowledges receipt of a copy of the Summary
Plan Description, and agrees that this award of Restricted Stock Units shall be
subject to all of the terms and conditions set forth in the Plan and the Summary
Plan Description, including future amendments thereto, if any, which Plan and
Summary Plan Description are incorporated herein by reference as a part of this
Agreement. Participant may make a written request for a copy of the Plan at any
time. Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan.


2.Terms of Restricted Stock Units. Participant hereby accepts the Restricted
Stock Units and agrees with respect thereto as follows:


(a)Assignment of Restricted Stock Units Prohibited. The Restricted Stock Units
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, except by will or the applicable laws of
inheritance.


(b)Vesting. Except as otherwise provided herein, as long as a separation from
service from YUM!, its divisions and its Subsidiaries (collectively the
“Company”) does not occur prior to the three year anniversary of the Grant Date
(“Vesting Date”), then Participant shall become vested in all Restricted Stock
Units credited to Participant under this Agreement on such Vesting Date and
shares of Stock shall be issued to him or her as described in subparagraph (f)
below.


(c)Termination of Service. In the event Participant’s service with the Company
is terminated either (i) voluntarily by Participant (other than as a result of
Retirement or a Special Termination, each as defined below), or (ii)
involuntarily by the Company or for cause (as




--------------------------------------------------------------------------------





determined by YUM! or the employing Subsidiary in its sole discretion),
Participant shall, for no consideration, forfeit all Restricted Stock Units to
the extent they are not fully vested at the time of separation from service. In
the event of termination of Participant's service with the Company prior to the
Vesting Date for any other reason, including but not limited to, death,
Retirement, or involuntary termination by the Company other than for cause,
including without limitation, as a result of (i) a disposition (or similar
transaction) with respect to an identifiable Company business or segment
(“Business”), and in accordance with the terms of the transaction, Participant
and a substantial portion of the other employees of the Business continue in
employment with such Business or commence employment with its acquiror, (ii) the
elimination of Participant’s position within the Company, or (iii) the selection
of Participant for work force reduction (whether selection is voluntary or
involuntary), then Participant shall become vested in a portion of the
Restricted Stock Units which is in proration to Participant’s service during the
period commencing on the Grant Date and ending on the date of death, Retirement
or involuntary termination other than for cause as described in this
subparagraph and the date of termination shall be treated as the Vesting Date
for purposes of this Agreement and any outstanding, unvested grant shall be
vested on a pro-rata basis.


In the event the Participant’s employment with the Company is terminated by
reason of Special Termination (as defined below), the Restricted Stock Units
will vest in accordance with the following: (i) if the Special Termination
occurs as a result of a Special Termination as defined in Section 21(b)(i), pro
rata on a monthly basis for the vesting period in which the termination occurs
such that a portion of the Participant’s otherwise unvested Restricted Stock
Units for the vesting period in which the termination occurs will vest based on
the time the Participant was employed during the vesting period up to the last
day of employment (as determined in accordance with Section 7(h) below) and all
unvested Restricted Stock Units will be forfeited and (ii) if the Special
Termination occurs as a result of a Special Termination as defined in Section
21(b)(ii), in accordance with the vesting schedule otherwise applicable to the
Restricted Stock Units as set forth in this Agreement as though employment with
the franchisee were not termination with the Company.
If a Change in Control occurs prior to the Vesting Date and prior to
Participant’s separation from service and if Participant’s employment is
involuntarily terminated by the Company (other than for cause) on or within two
years following the Change in Control, then Participant shall become vested in
all unvested Restricted Stock Units credited to Participant under this Agreement
on Participant’s termination date (to the extent not previously vested in
accordance with the terms hereof) and the date of termination shall be treated
as the Vesting Date for purposes of this Agreement.


(d)Dividend Equivalent Units. Participant will be credited with additional units
(“Dividend Equivalent Units”) equal to the amount of dividends that would have
been paid on the Restricted Stock Units if Participant actually owned the same
number of shares of Stock during the period between the Grant Date and the
Vesting Date. Dividend Equivalent Units shall vest at the same time that the
Restricted Stock Units vest; provided, however, that in the event the Restricted
Stock Units are forfeited then any accumulated Dividend Equivalent Units will
also be forfeited.




2

--------------------------------------------------------------------------------





(e)No Rights as Stockholder. Participant shall not be a shareholder of record
and therefore shall have no voting, dividend or other shareholder rights prior
to the issuance of shares of Stock at vesting.


(f)Settlement and Delivery of Stock. Payment of vested Restricted Stock Units
shall be made as soon as administratively practicable after the applicable
Vesting Date but in no event later than 2-1/2 months following the year in which
the Vesting Date occurs. Settlement will be made by payment in shares of Stock.
Notwithstanding the foregoing, YUM! shall not be obligated to deliver any shares
of Stock if counsel to YUM! determines that such sale or delivery would violate
any applicable law or any rule or regulation of any governmental authority or
any rule or regulation of, or agreement of YUM! with, any securities exchange or
association upon which the Stock is listed or quoted. YUM! shall in no event be
obligated to take any affirmative action in order to cause the delivery of
shares of Stock to comply with any such law, rule, regulation or agreement.


Furthermore, Participant understands that the laws of the country in which
he/she is working at the time of grant or vesting of the Restricted Stock Units
or at the subsequent sale of Stock granted to Participant under this Award
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters) may subject Participant to additional procedural or
regulatory requirements he/she is solely responsible for and will have to
independently fulfill in relation to ownership or sale of such Stock.


3.Withholding of Tax.  


(a)Participant acknowledges that regardless of any action taken by YUM! or if
different, Participant’s employer (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items arising out of Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by YUM! and/or the Employer. Participant further acknowledges that YUM! and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Stock acquired under the Plan
pursuant to such settlement and the receipt of any dividends or Dividend
Equivalent Units; and (b) do not commit and are under no obligation to structure
the terms of the grant or any aspect of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if
Participant is or becomes subject to tax in more than one jurisdiction between
the Grant Date and the date of any relevant taxable event or tax withholding
event, as applicable, Participant acknowledges that YUM! and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable,
Participant shall pay or make adequate arrangements satisfactory to YUM! and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes YUM! and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with respect to Tax-Related Items by one
or a combination of the following (1) withholding from Participant’s wages or
other cash


3

--------------------------------------------------------------------------------





compensation paid to Participant by YUM!, the Employer, or any Subsidiary of
YUM!; or (2) withholding from the proceeds of the sale of shares of Stock
acquired upon settlement of the Restricted Stock Units either through a
voluntary sale or through a mandatory sale arranged by YUM! (on Participant’s
behalf pursuant to this authorization); or (3) withholding in Stock to be issued
upon settlement of the Restricted Stock Units.


(c)Depending on the withholding method, YUM! or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent. If the obligation for the Tax-Related Items is satisfied by
withholding in Stock, for tax purposes, Participant is deemed to have been
issued the full number of shares of Stock subject to the vested Restricted Stock
Units, notwithstanding that a number of shares of Stock are held back solely for
the purpose of paying the Tax-Related Items.


(d)Participant shall pay to YUM! or the Employer any amount of Tax-Related Items
that YUM! or the Employer may be required to withhold or account for as a result
of Participant’s participation in the Plan that cannot be satisfied by the means
previously described in this Paragraph 3. YUM! may refuse to issue or deliver
the Stock or the proceeds from the sale of Stock, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.


4.Nature of Award. In accepting the Restricted Stock Units, Participant
acknowledges, understands and agrees that:


(a)the Plan is established voluntarily by YUM!, it is discretionary in nature
and may be modified, amended, suspended or terminated by YUM! at any time, to
the extent permitted by the Plan;


(b)this Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;


(c)the Restricted Stock Units and any shares acquired under the Plan are not
part of normal or expected compensation or salary for any purpose;


(d)Participant acknowledges and agrees that neither YUM!, the Employer nor any
Subsidiary shall be liable for any foreign exchange rate fluctuation between his
or her local currency and the United States Dollar that may affect the value of
the Restricted Stock Units or of any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any shares of
Stock acquired upon settlement;


(e)all decisions with respect to future grants of Restricted Stock Units or
other Awards, if any, will be at the sole discretion of YUM!;


(f)Participant’s participation in the Plan is voluntary;




4

--------------------------------------------------------------------------------





(g)this Award of Restricted Stock Units and any Stock acquired under the Plan
are not intended to replace any pension rights or compensation;


(h)the future value of the Stock underlying the Restricted Stock Units is
unknown, indeterminable and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
termination of this Award of Restricted Stock Units or diminution in value of
the Stock acquired upon settlement resulting from Participant’s separation from
service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any), and in
consideration of this Award of Restricted Stock Units to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against YUM!, any of its Subsidiaries and/or the Employer, waives
Participant’s ability, if any, to bring any such claim, and releases YUM!, its
Subsidiaries and/or the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


(j)for purposes of the Restricted Stock Units, Participant’s employment or
service relationship will be considered terminated as of the date Participant is
no longer actively providing services to YUM! or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by YUM!,
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Award (including whether Participant may
still be considered to be providing services while on a leave of absence);


(k)by accepting the Restricted Stock Units covered by this Agreement,
Participant agrees to an amendment to the terms of all prior Global Restricted
Stock Unit Agreements between the Company and Participant pursuant to which
there are currently unvested Restricted Stock Units outstanding, to add a new
Section 13 to such Agreements which is identical to Section 13, Restrictive
Covenants, of this Agreement; and


(l)unless otherwise provided in the Plan or by YUM! in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of Stock.




5

--------------------------------------------------------------------------------





5.Compensation Recovery Policy.


(a)Participant acknowledges and agrees that the Restricted Stock Units granted
to Participant under this Agreement shall be subject to the YUM! Brands, Inc.
Compensation Recovery Policy, amended and restated January 1, 2015
(“Compensation Recovery Policy”), and as in effect on the date of this
Agreement.


(b)This Agreement is a voluntary agreement, and each Participant who has
accepted the Agreement has chosen to do so voluntarily. Participant understands
that the Restricted Stock Units provided under the Agreement and all amounts
paid to the individual under the Agreement are provided as an advance that is
contingent on YUM!’s financial statements not being subject to a material
restatement. As a condition of the Agreement, Participant specifically agrees
that the Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Restricted Stock Units for any individual party to such an
agreement due to a material restatement of YUM!’s financial statements, as
provided in YUM!’s Compensation Recovery Policy. In the event that amounts have
been paid to Participant pursuant to the Agreement and the Committee determines
that Participant must repay an amount to YUM! as a result of the Committee’s
cancellation, rescission, suspension, withholding or other limitation or
restriction of rights, Participant agrees, as a condition of being awarded such
rights, to make such repayments.


6.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or sale of the Stock acquired upon
vesting of the Restricted Stock Units. Participant is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.


7.Adjustment for Change in Stock. As set forth in the Plan, in the event of any
change in the outstanding shares of Stock by reason of any stock split, stock
dividend, recapitalization, merger, consolidation, combination or exchange of
shares or similar corporate change, the number of shares which Participant may
receive upon settlement of the Restricted Stock Units shall be adjusted
appropriately in the Committee’s sole discretion.


8.Employment Relationship. For purposes of this Agreement, Participant shall be
considered to be in the employment of the Company as long as Participant remains
an employee of YUM! or any of its Subsidiaries or a corporation or a subsidiary
of YUM! assuming or substituting a new award for this Award of Restricted Stock
Units. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.


Nothing contained in this Agreement is intended to constitute or create a
contract of service or employment, nor shall it constitute or create the right
to remain associated with or in the service or employ of YUM!, the Employer or
any other Subsidiary or related company for any particular period of time. This
Agreement shall not interfere in any way with the right of YUM!, the Employer or
any Subsidiary or related company, as applicable, to terminate Participant’s
service or employment at any time. Furthermore, this Agreement, the Plan, and
any other Plan documents are not part of Participant’s employment contract, if
any, and do not guarantee either Participant’s


6

--------------------------------------------------------------------------------





right to receive any future grants of Awards or benefits in lieu thereof under
this Agreement or the Plan. The Restricted Stock Units and any Stock acquired
under the Plan and the income and value of same are not part of normal or
expected compensation for any purposes of calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments.


9.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Award materials
(“Data”) by and among, as applicable, the Employer, YUM! and its Subsidiaries
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.


Participant understands that YUM! and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Stock or
directorships held in YUM!, details of all Awards of Restricted Stock Units or
any other entitlement to Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.


Participant understands that Data will be transferred to Merrill Lynch, which is
assisting YUM! with the implementation, administration and management of the
Plan. Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections from
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes YUM!, Merrill Lynch and any
other possible recipients which may assist YUM! (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing his or her consent is that YUM! would not
be able to grant Participant Restricted Stock Units or other Awards or
administer or maintain such Awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.




7

--------------------------------------------------------------------------------





10.Mode of Communications. Participant agrees, to the fullest extent permitted
by law, in lieu of receiving documents in paper format, to accept electronic
delivery of any documents that YUM! or related company may deliver in connection
with this grant and any other grants offered by YUM!, including prospectuses,
grant notifications, account statements, annual or quarterly reports, and other
communications. Electronic delivery of a document may be made via YUM!’s email
system or by reference to a location on YUM!’s intranet or website or website of
YUM!’s agent administering the Plan.


To the extent Participant has been provided with a copy of this Agreement, the
Plan, or any other documents relating to this Award in a language other than
English, the English language documents will prevail in case of any ambiguities
or divergences as a result of translation.


11.Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units.


12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


13.Restrictive Covenants. By accepting the Restricted Stock Units, and in
consideration of these units and receipt of confidential information from the
Company during his or her employment, Participant specifically agrees to the
restrictive covenants contained in this Section 13 (the “Restrictive Covenants”)
and agrees that the Restrictive Covenants and the remedies described herein are
reasonable and necessary to protect the legitimate interests of the Company.
Sections 13(b) and 13(c) apply to Participants who are Level 15 employees (or
the equivalent of a Level 15 Employee) of the Company or above.


(a)Confidentiality. In consideration for receiving the Restricted Stock Units,
Participant acknowledges that the Company is engaged in a competitive business
environment and has a substantial interest in protecting its confidential
information. Participant agrees that he or she has received and continues to
receive, by virtue of his or her position with the Company, access to
confidential information (including trade secrets) related to the Company and
its business, and Participant agrees, during his or her employment with the
Company and thereafter, and in consideration of receiving such information to
maintain the confidentiality of the Company’s confidential information and to
use such confidential information for the exclusive benefit of the Company,
except where disclosure is required to be made to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law or in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


(b)Competitive Activity. During Participant’s employment with the Company and
for one year following the termination of Participant’s employment for any
reason whatsoever, Participant agrees and covenants that: Participant shall not
either directly or indirectly, alone or


8

--------------------------------------------------------------------------------





in conjunction with any other party or entity, perform any services, work or
consulting for one or more Competitor Companies anywhere in the world. A
“Competitor Company” shall be defined as: (i) any company or other entity
engaged as a “quick service restaurant” (“QSR”) and (ii) any company or other
entity that is a delivery-oriented restaurant; and (iii) any entity under common
control with an entity included in (i) or (ii), above. Competitor Companies
covered under this definition include, but are not limited to: McDonald’s,
Domino’s Pizza, Starbucks, Wendy’s, Papa John’s, Restaurant Brands International
(including Burger King, Tim Horton’s and Popeye’s Chicken), Culver’s, In-N-Out
Burger, Sonic, Hardee’s, Arby’s, Jack-in-the-Box, Chick-fil-A, Chipotle, Q-doba,
Panera Bread, Subway, Dunkin’ Brands, Five Guys, Bojangles, Church’s, Del Taco,
Little Caesars, Subway, Dico’s, Jollibee, Blaze, MOD Pizza, Olive Garden, JAB
Holding Company, Darden Restaurants, Inspire Brands and Focus Brands, and their
respective organizations, partnerships, ventures, sister companies, franchisees,
affiliates, franchisee organizations, cooperatives or any organization in which
they have an interest and which are involved in the QSR restaurant industry
anywhere in the world, or which otherwise compete with Yum Brands, Inc.


In the event that any portion of this Section 13(b) shall be determined by a
court or arbitrator to be unenforceable because it is unreasonably restrictive
in any respect, it shall be interpreted to extend over the maximum period of
time for which it reasonably may be enforced and to the maximum extent for which
it reasonably may be enforced in all other respects, and enforced as so
interpreted, all as determined by such court or arbitrator in such action.
Participant acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.
Notwithstanding the forgoing, the provisions of this Section 13(b) are not
applicable to a Participant who is a resident of California and provides the
majority of his or her services to the Company within California.
(c)Non-Solicitation. During Participant’s employment and for eighteen months
following the later of (i) termination of Participant’s employment for any
reason whatsoever or (ii) the last scheduled award vesting date, Participant
shall not:


(i)induce or attempt to induce any employee of the Company to leave the employ
of Company;


(ii)induce or attempt to induce any employee of the Company to work for, render
services to, or provide advice to any third party;


(iii)induce or attempt to induce any current or former employee of the Company
to supply confidential information of Company to any third party, except where
disclosure is required to be made to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law or in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal;


9

--------------------------------------------------------------------------------





(iv)employ, or otherwise pay for services rendered by, any employee of the
Company in any business enterprise with which Participant may be associated,
connected or affiliated;


(v)induce or attempt to induce any customer, franchisee, supplier, licensee,
licensor or other business relation of Company to cease doing business with
Company, or in any way interfere with the then existing business relationship
between any such customer, franchisee, supplier, licensee, licensor or other
business relation and Company; or


(vi)assist, solicit, or encourage any other third party, directly or indirectly,
in carrying out any activity set forth above that would be prohibited by any of
the provisions of this Agreement if such activity were carried out by
Participant. In particular, Participant will not, directly or indirectly, induce
any employee of Company to carry out any such activity.


Notwithstanding the forgoing, the provisions of this Section 13(c) are not
applicable to a Participant who is a resident of California and provides the
majority of his or her services to the Company within California.
The Company and Participant agree that the provisions of this Section 13 contain
restrictions that are not greater than necessary to protect the interests of the
Company.
(d)Partial Invalidity. If any portion of this Section 13 is determined by a
court or arbitrator to be unenforceable in any respect, it shall be interpreted
to be valid to the maximum extent for which it reasonably may be enforced, and
enforced as so interpreted, all as determined by such arbitrator in such action.
Participant acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.


(e)Clawback & Recovery. Participant agrees that a breach of any of the
Restrictive Covenants set forth in this Section 13 would cause material and
irreparable harm to the Company. Accordingly, Participant agrees that if the
Committee, in its sole discretion, determines that Participant has violated any
of the Restrictive Covenants contained in this Section 13, either during
employment with the Company or after such employment terminates for any reason,
the following rules shall apply:


(i)The Committee may (A) terminate such Participant’s participation in the Plan
and/or (B) send a “Recapture Notice” that will (1) cancel all or a portion of
this or any outstanding Restricted Stock Units, (2) require the return of any
shares of Stock received upon settlement of this or any prior Restricted Stock
Units and/or (3) require the reimbursement to the Company of any net proceeds
received from the sale of any shares of Stock acquired as a result of such
settlement.


(ii)Under this Section 13, the obligation to return shares of Stock received
and/or to reimburse the Company for any net proceeds received pursuant to a
Recapture


10

--------------------------------------------------------------------------------





Notice, shall be limited to shares and/or proceeds received by Participant
within the period that is one year prior to and one year following the
Participant’s termination of employment.


(iii)The Committee has sole and absolute discretion to take action or not to
take action pursuant to this Section 13 upon determination of a breach of a
Restrictive Covenant, and its decision not to take action in any particular
instance shall not in any way limit its authority to send a Recapture Notice in
any other instance.


(iv)Any action taken by the Committee pursuant to this Section 13(e) is without
prejudice to any other action the Committee may choose to take upon
determination that the Participant has violated a Restrictive Covenant contained
herein.


(v)This Section 13(e) will cease to apply upon a Change in Control.


(f)Right of Set Off. By accepting the Restricted Stock Units, Participant agrees
that any member of the Company Group may set off any amount owed to Participant
(including wages or other compensation, fringe benefits or vacation pay) against
any amounts Participant owes under this Section 13.


14.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to YUM! and all persons lawfully claiming under Participant.


15.Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect
Participant’s ability to acquire or sell shares of Stock or rights to shares of
Stock (e.g., Restricted Stock Units) under the Plan during such times as
Participant is considered to have “inside information” regarding YUM! (as
defined by the laws in Participant’s country). Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Participant
acknowledges that it is Participant’s responsibility to comply with any
applicable restrictions, and Participant is advised to speak to his or her
personal advisor on this matter.


16.Governing Law and Forum. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of North Carolina. For purposes of
resolving any dispute that may arise directly or indirectly from this Agreement,
the parties hereby agree that any such dispute that cannot be resolved by the
parties shall be submitted the Committee for resolution, and any decision by the
Committee shall be final.


For purposes of litigating any dispute that arises under this grant,
Participant’s participation in the Plan or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Kentucky and agree
that such litigation shall be conducted in the courts of Jefferson County,
Kentucky, or the federal courts for the United States for the Western District
of Kentucky, where this grant is made and/or to be performed.


17.Addendum. Notwithstanding any provisions in this Agreement, the Award of
Restricted Stock Units shall be subject to any special terms and conditions set
forth in any Addendum to this Agreement for Participant’s country. Moreover, if
Participant relocates to one


11

--------------------------------------------------------------------------------





of the countries included in the Addendum, the special terms and conditions for
such country will apply to Participant, to the extent YUM! determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Addendum constitutes part of this Agreement.


18.Imposition of Other Requirements. YUM! reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Restricted Stock
Units and on any Stock acquired under the Plan, to the extent YUM! determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


19.Waiver. Participant acknowledges that a wavier by the company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.


20.Section 409A Provisions. Notwithstanding anything in this Agreement (or the
Plan) to the contrary:


(a)It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and all regulations, guidance and other interpretive
authority issued thereunder (“Code Section 409A”) so as not to subject
Participant to payment of any additional tax, penalty or interest imposed under
Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to Participant. Notwithstanding the
foregoing or any other provision of this Agreement, neither YUM! nor any
Subsidiary guarantees the tax treatment of the award evidenced by this Agreement
(or other awards under the Plan).


(b)If any payment hereunder (whether separately or together with any other
payments) is subject to Code Section 409A, and if such payment or benefit is to
be paid or provided on account of Participant’s termination of employment (or
other separation from service or termination of employment) (i) and if
Participant is a specified employee (within the meaning of Code Section 409A)
and if any such payment is required to be made or provided prior to the first
day of the seventh month following Participant’s separation from service or
termination of employment, such payment shall be delayed until the first day of
the seventh month following Participant’s separation from service or termination
of employment, and (ii) the determination as to whether Participant has had a
termination of employment (or separation from service) shall be made in
accordance with the provisions of Code Section 409A without application of any
alternative levels of reductions of bona fide services permitted thereunder.


21. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:


(a)“Retirement” shall mean termination of employment by Participant on or after
Participant’s attainment of age 55 and 10 years of service or age 65 and 5 years
of service (and not for any other reason).




12

--------------------------------------------------------------------------------





(b)“Special Termination” means, (i) with respect to a Participant who has been
approved as a franchisee by YUM! or any of its affiliates, the Participant’s
termination of employment with the Company (other than a termination by the
Company for cause) to become, immediately following such termination, a
franchisee of YUM! or one of its affiliates. Participants who do not meet the
foregoing requirements may not have a Special Termination, and (ii) with respect
to any Participant, the Participant’s termination of employment with the Company
(other than a termination by the Company for cause) to become, immediately
following such termination, an employee of a franchisee of YUM! or one of its
Subsidiaries as approved by an officer of YUM!.


IN WITNESS WHEREOF, YUM! has caused this Agreement to be duly executed by an
officer thereunto duly authorized as of the date first above written.












13

--------------------------------------------------------------------------------






ADDENDUM TO


YUM! BRANDS, INC. LONG TERM INCENTIVE PLAN


GLOBAL RESTRICTED STOCK UNIT AGREEMENT


FOR NON-U.S. PARTICIPANTS


Terms and Conditions
This Addendum includes additional terms and conditions that govern the Award of
Restricted Stock Units granted to Participant under the Yum! Brands, Inc. Long
Term Incentive Plan if Participant works and/or resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Addendum
have the meanings set forth in the Restricted Stock Unit Agreement and the Plan.


Notifications
This Addendum also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of December
2014. Such laws are often complex and change frequently. As a result, YUM!
strongly recommends that Participant not rely on the information in this
Addendum as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time that Restricted Stock Units vest or Participant sells Stock
acquired at vesting of the Restricted Stock Units under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and YUM! is not in a position to
assure Participant of a particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working or transfers employment after the Grant
Date, the information contained herein may not be applicable to Participant.


AUSTRALIA


Terms and Conditions


Australian Offer Document. Participant understands that the offering of the Plan
in Australia is intended to qualify for exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document, the Plan and this
Agreement provided to Participant.


Notifications


Securities Law Information. If Participant acquires Stock under the Plan
pursuant to the vesting of the Restricted Stock Units and subsequently offers
the Stock for sale to a person or entity resident in Australia, such an offer
may be subject to disclosure requirements under Australian law, and Participant
should obtain legal advice regarding any applicable disclosure requirements
prior to making any such offer.


CANADA




--------------------------------------------------------------------------------





Terms and Conditions
Vesting and Forfeiture. This provision supplements subparagraph 2(c) of the
Agreement.
In the event of Participant’s involuntary separation from service (whether or
not in breach of local labor laws), Participant’s right to receive and vest in
the Restricted Stock Units under the Plan, if any, will terminate effective as
of the date that is the earlier of: (1) the date Participant receives notice of
termination of service from YUM! or if different, the Employer, or (2) the date
Participant is no longer actively providing service to YUM! or the Employer
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to, statutory law, regulatory law
and/or common law); the Committee shall have the exclusive discretion to
determine when Participant no longer actively providing service for purposes of
the Award of Restricted Stock Units.
The following provisions will apply if Participant is a resident of Quebec:
French Language Provision.
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
Data Privacy. This provision supplements Paragraph 8 of the Agreement:


Participant hereby authorizes YUM! and YUM!'s representatives to discuss and
obtain all relevant information from all personnel, professional or
non-professional involved in the administration of the Plan. Participant further
authorizes YUM!, the Employer and any Subsidiary to disclose and discuss such
information amongst themselves and with their advisors. Participant also
authorizes YUM!, the Employer and any Subsidiary to record such information and
to keep such information in Participant's service or employment file.


Notifications


Securities Law Information. Participant is permitted to sell Stock acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the resale of the Stock acquired under the Plan takes place outside of
Canada, which should be the case as the Stock is currently listed on the New
York Stock Exchange.


Foreign Asset/Account Reporting Information. Participant is required to report
any foreign property (including shares of Stock) on form T1135 (Foreign Income
Verification Statement) if the total value of Participant's foreign property
exceeds C$100,000 at any time in the year. The form must be filed by April 30th
of the following year. Participant is advised to consult with his or her
personal legal advisor to ensure compliance with applicable reporting
obligations.


CHINA


Terms and Conditions




2

--------------------------------------------------------------------------------





The following provisions apply only to nationals of the People’s Republic of
China (the “PRC”) residing in the PRC, unless otherwise determined by YUM! or
required by the State Administration of Foreign Exchange (“SAFE”):


Mandatory Sale of Shares Upon Termination of Service. To ensure compliance with
exchange control laws in China, Participant agrees that any Stock issued upon
settlement of the RSUs and held by Participant at the time of his or her
termination of service must be sold immediately upon such termination of
service. Any Stock that is not sold by Participant will be sold on his or her
behalf as soon as practicable after Participant's termination of service and in
no event more than six months after his or her termination of service, pursuant
to this authorization (i) to YUM! to instruct its designated broker to sell such
Stock and (ii) to the designated broker to assist with the sale of such Stock.
Participant acknowledges that YUM!’s designated broker is under no obligation to
arrange for the sale of the Stock at any particular price. Upon the sale of the
Stock, YUM! agrees to pay Participant the cash proceeds from the sale of the
Stock, less any brokerage fees or commissions and subject to any obligation on
YUM! or the Employer to satisfy any Tax-Related Items.


Broker Account. Any Stock issued to Participant upon settlement of the RSUs must
be maintained in an account with Merrill Lynch or such other broker as may be
designated by YUM! until the Stock is sold through that broker.


Repatriation. Pursuant to exchange control laws in China, when the Stock
acquired at settlement of the RSUs are sold, whether immediately or thereafter,
including on Participant's behalf after termination of his or her service,
Participant will be required to immediately repatriate the cash proceeds from
the sale of the Stock and any cash dividends paid on such Stock to China.
Participant further understands that, under local law, such repatriation of his
or her cash proceeds will need to be effectuated through a special exchange
control account established in China by YUM! or any Subsidiary or the Employer,
and Participant hereby consents and agrees that any proceeds from the sale of
Stock will be transferred to such special account prior to being delivered to
Participant. Unless YUM! in its sole discretion decides otherwise, the proceeds
will be paid to Participant in local currency. The Company is under no
obligation to secure any exchange conversion rate, and YUM! may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. Participant agrees to bear any currency fluctuation risk between the
time the Stock is sold and the time the sale proceeds are distributed through
such special exchange control account.


Other. Participant further agrees to comply with any other requirements that may
be imposed by YUM! in the future in order to facilitate compliance with exchange
control requirements in China and to sign any agreements, forms and/or consents
that may be reasonably requested by YUM! or its designated broker to effectuate
any of the remittances, transfers, conversions or other processes affecting the
proceeds.


Notifications


Foreign Asset and Account Reporting. Participant may be required to report to
SAFE all details of their foreign financial assets and liabilities, as well as
details of any economic transactions conducted with non-PRC residents.
Participant should consult with his or her personal advisor in order to ensure
compliance with applicable reporting requirements.


FRANCE


Term and Conditions




3

--------------------------------------------------------------------------------





Language Consent. By accepting the Award of Restricted Stock Units, Participant
confirms having read and understood the documents relating to this grant
(the Plan and the Agreement, including this Addendum) which were provided in
English language. Participant accepts the terms of those documents accordingly.


En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et le contrat, y compris cette
Annexe) qui ont été communiqués en langue anglaise. Vous acceptez les termes en
connaissance de cause.


Notifications


Foreign Asset/Account Reporting Information. Participant must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) in his or her annual income tax return.


GERMANY


Notifications


Exchange Control Information. If Participant remits proceeds in excess of
€12,500 out of or into Germany, Participant must report such cross-border
payment(s) to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (such as proceeds from the sale of shares of Stock
acquired under the Plan), the report must be made electronically by the 5th day
of the month following the month in which the payment was received. The form of
the report (Allgemeine Meldeportal Statistik) can be obtained via the
Bundesbank's website (www.bundesbank.de) in English and German.


HONG KONG


Terms and Conditions


Warning: The Restricted Stock Units and Stock acquired at vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to directors of YUM! and employees of YUM! or a Subsidiary. The Agreement,
including this Addendum, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong nor have the documents been reviewed by any regulatory
authority in Hong Kong. If Participant is in any doubt about any of the contents
of the Agreement, including this Addendum, or the Plan, Participant should
obtain independent professional advice.


INDIA


Notifications


Exchange Control Information. Participant must repatriate the proceeds from the
sale of Stock received in relation to the Stock to India within 90 days after
receipt. Participant must also repatriate any dividends received in relation to
the Stock to India within 180 days after receipt. Participant must maintain the
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is Participant’s responsibility to
comply with applicable exchange control laws in India.




4

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. Participant understands that he or
she is required to declare foreign bank accounts and any foreign financial
assets (including shares of Stock held outside India) in his or her annual tax
return. Participant is advised to consult with his or her personal tax advisor
to ensure compliance with this requirement.


ITALY


Terms and Conditions


Data Privacy. This provision replaces Paragraph 8 of the Agreement:


Participant understands that the Employer and YUM! and any Subsidiary may hold
certain personal information about him or her, including, but not limited to,
Participant's name, home address, telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Stock or directorships held in YUM!, details of all Restricted Stock Units and
other awards or entitlements to Stock awarded, canceled, exercised, vested,
unvested, settled or outstanding in Participant's favor (“Data”), for the
purpose of implementing, managing and administering the Plan.


Participant also understands that providing YUM! with Data is necessary for the
performance of the Plan and that his or her refusal to provide such Data would
make it impossible for YUM! to perform its contractual obligations and may
affect Participant's ability to participate in the Plan. The controller of
personal data processing is YUM! with registered offices at 1441 Gardiner Lane,
Louisville, Kentucky 40213, United States and, pursuant to Legislative Decree
no. 196/2003, its representative in Italy for privacy purposes is KFC Italy
S.r.l., with registered offices at c/o Cocuzza & Associati, Via San Giovanni Sul
Muro 18, Milan.


Participant understands that Data will not be publicized or used for direct
marketing purposes. Participant further understand that the Employer and YUM!
and any Subsidiary will transfer Data among themselves as necessary for the
purposes of implementing, administering and managing Participant's participation
in the Plan, and that the Employer and YUM! and any Subsidiary may each further
transfer Data to Merrill Lynch or such other stock plan service provider as may
be selected by YUM!, which is assisting YUM! with the implementation,
administration and management of the Plan. Data may also be transferred to
certain other third parties assisting YUM! with the implementation,
administration and management of the Plan, including any transfer of such Data
as may be required to a broker or other third party with whom Participant may
elect to deposit any Stock acquired under the Plan subject to the terms of the
Agreement. Such recipients may receive, possess, use, retain, and transfer Data
in electronic or other form, for the purposes of implementing, administering,
and managing Participant's participation in the Plan. Participant understands
that these recipients may be located inside or outside of the European Economic
Area, such as in the United States or elsewhere. Should YUM! exercise its
discretion in suspending all necessary legal obligations connected with the
administration and management of the Plan, it will delete Data as soon as it has
completed all of the necessary legal obligations connected with such
administration and management of the Plan.


Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.




5

--------------------------------------------------------------------------------





The use, processing and transfer of Data abroad, including outside of the
European Economic Area, as herein specified and pursuant to applicable laws and
regulations, does not require Participant's consent thereto, as such use,
processing and transfer is necessary to performance of contractual obligations
related to implementation, administration, and management of the Plan, as
discussed above. Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, Participant has the right, including but not
limited to, access, delete, update, correct, or terminate, for legitimate
reason, the use, processing and transfer of Data. For more information on the
collection, use, processing and transfer set forth in this document, Participant
understands that he or she may contact the human resources representative
designated by the Employer and/or YUM!.


Grant Document Acknowledgment. In accepting the Restricted Stock Units,
Participant acknowledges that he or she has received a copy of the Plan, the
Summary Plan Description and the Agreement and has reviewed the documents in
their entirety and fully understand and accept all provisions contained therein.
Participant acknowledges, further, that he or she may request a written copy of
the Plan at any time.


Participant further acknowledges that he or she has read and specifically and
expressly approves the following provisions of the Agreement: subparagraph 2(c)
Vesting and Forfeiture; Paragraph 3 Withholding of Tax; Paragraph 4 Nature of
Award; Paragraph 5 Compensation Recovery Policy; Paragraph 7 Employment
Relationship; Paragraph 14 Governing Law and Forum; and the Data Privacy section
of this Addendum (above).


Notifications


Foreign Asset/Account Reporting Information. If Participant holds investments
abroad or foreign financial assets (e.g., Stock acquired under the Plan or cash
from the sale of such Stock, etc.) that may generate income taxable in Italy,
Participant is required to report them on his or her annual tax returns (UNICO
Form, RW Schedule) or on a special form if no tax return is due, irrespective of
their value.


Foreign Asset Tax Information. The value of the financial assets (e.g., Stock
acquired under the Plan or cash from the sale of such Stock, etc.) held outside
of Italy by Italian residents is subject to a foreign asset tax levied at an
annual rate of 0.2%. The taxable amount will be the fair market value of the
financial assets assessed at the end of the calendar year.


JAPAN


Notifications


Foreign Asset/Account Reporting Information. Participant is required to report
details of assets held outside of Japan as of December 31st, including shares of
Stock acquired under the Plan, to the extent such assets have a total net fair
market value exceeding €50,000. The report will be due by March 15th each year.
Participant is advised to consult with his or her personal tax advisor to ensure
compliance with this requirement.


6

--------------------------------------------------------------------------------







KOREA


Notifications


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Stock or the receipt of dividends to
repatriate the proceeds to Korea within 18 months of the sale.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). Participant is advised to consult with his or her
personal tax advisor to ensure compliance with this requirement.


NETHERLANDS


No country-specific requirements apply.


RUSSIA


Terms and Conditions


U.S. Securities Transaction. Participant understands that this Award of
Restricted Stock Units shall be valid and the Agreement shall be concluded and
become effective only when the Agreement is received electronically or otherwise
by YUM! in the United States.


Notifications


Securities Law Information. This Addendum, the Agreement, the Plan and all other
materials that Participant may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia. The issuance
of securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia. In no event will Stock be
delivered to Participant in Russia; instead, all Stock acquired upon vesting of
the Restricted Stock Units will be maintained on Participant’s behalf in the
United States.


Exchange Control Notification. Under current exchange control regulations,
within a reasonably short time after sale of Stock acquired under the Plan,
Participant must repatriate the sale proceeds to Russia. Such sale proceeds must
be credited initially to Participant through a foreign currency account at an
authorized bank in Russia. After the sale proceeds are initially received in
Russia, the funds may be further remitted to foreign banks in accordance with
Russian exchange control laws.


Participant should consult his or her personal advisor before remitting any sale
proceeds to Russia, as exchange control requirements may change.




7

--------------------------------------------------------------------------------





SINGAPORE


Terms and Conditions


The following variation in the terms and conditions set forth in this Agreement
only applies to Participants who are U.S. citizens, residents, or green card
holders employed by a Subsidiary organized under the laws of Singapore.


Forfeiture of Restricted Stock Units. Notwithstanding subparagraph 2(c) of the
Agreement, in the event of termination of Participant's service with the
employing Subsidiary as the result of Retirement, Participant shall forfeit all
Restricted Stock Units to the extent they are not fully vested at the time of
such separation from service as determined in accordance with subparagraph 4(j)
of this Agreement.


Notifications


Securities Law Information. The Restricted Stock Units are being granted to
Participant pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. Participant should note that such Award of
Restricted Stock Units is subject to section 257 of the SFA and Participant will
not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of Stock underlying the Restricted Stock Units unless such sale
or offer in Singapore is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Cap 289, 2006
Ed.).


Director Notification Obligation. If Participant is a director, associate
director or shadow director of YUM! or a Singaporean Subsidiary, Participant is
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singaporean Subsidiary
in writing when Participant receives an interest (e.g., Restricted Stock Units,
Stock) in YUM! or any related companies. Please contact YUM! to obtain a copy of
the notification form. In addition, Participant must notify YUM! or Singaporean
Subsidiary when Participant sells Stock of YUM! or any related company
(including when Participant sell Stock acquired under the Plan). These
notifications must be made within two days of acquiring or disposing of any
interest in YUM! or any related company. In addition, a notification must be
made of Participant’s interests in YUM! or any related company within two days
of becoming a director.


SOUTH AFRICA


Terms and Conditions


Withholding of Tax. The following provision supplements Paragraph 3 of the
Agreement:


By accepting the Restricted Stock Units, Participant agrees that, immediately
upon settlement of the Restricted Stock Units, Participant will notify the
Employer of the amount of any gain realized. If Participant fails to advise the
Employer of the gain realized upon settlement, Participant may be liable for a
fine. Participant will be solely responsible for paying any difference between
the actual tax liability and the amount withheld by the Employer.




8

--------------------------------------------------------------------------------





SPAIN


Terms and Conditions


Labor Law Acknowledgement. The following provision supplements Paragraph 4 of
the Agreement:
 
Participant understands that YUM! has unilaterally, gratuitously and in its sole
discretion decided to grant Restricted Stock Units to select Eligible
Individuals who meet the eligibility requirements set forth in the Plan. The
decision is a limited decision, which is entered into upon the express
assumption and condition that any Restricted Stock Units granted will not
economically or otherwise bind YUM! or any of its Subsidiaries on an ongoing
basis, other than as expressly set forth in the Agreement. Consequently,
Participant understands that the Restricted Stock Units granted hereunder are
given on the assumption and condition that they shall not become a part of any
employment contract (either with YUM! or any of its Subsidiaries) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, Participant understands
and freely accepts that there is no guarantee that any benefit whatsoever shall
arise from any gratuitous and discretionary grant of Restricted Stock Units
since the future value of the Restricted Stock Units and the underlying Stock is
unknown and unpredictable. In addition, Participant understands that any
Restricted Stock Units granted hereunder would not be made but for the
assumptions and conditions referred to above; thus, Participant understands,
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of Restricted Stock Units or right to Restricted Stock Units shall be null
and void.


Further, the vesting of the Restricted Stock Units is expressly conditioned on
Participant's continued and active rendering of service, such that if his or her
employment terminates for any reason whatsoever, the Restricted Stock Units may
cease vesting immediately, in whole or in part, effective on the date of
Participant's termination of employment except as otherwise specified in
Paragraph 2 of the Agreement. This will be the case, for example, even if (1)
Participant is considered to be unfairly dismissed without good cause; (2)
Participant is dismissed for disciplinary or objective reasons or due to a
collective dismissal; (3) Participant terminates service due to a change of work
location, duties or any other employment or contractual condition; (4)
Participant terminates service due to a unilateral breach of contract by YUM! or
a Subsidiary; or (5) Participant's employment terminates for any other reason
whatsoever. Consequently, upon termination of Participant's employment for any
of the above reasons, Participant may automatically lose any rights to
Restricted Stock Units that were not vested on the date of Participant's
termination of employment unless otherwise provided in Paragraph 2 of the
Agreement.


Participant acknowledges that he or she has read and specifically accept the
conditions referred to in Paragraph 4 of the Agreement.


Notifications


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement, including this Addendum, has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Exchange Control Information. If Participant acquires Stock under the Plan,
Participant must declare the acquisition to the Direccion General de Comercio e
Inversiones (the “DGCI”). If Participant acquires the Stock through the use of a
Spanish financial institution, that institution will automatically make the
declaration


9

--------------------------------------------------------------------------------





to the DGCI; otherwise, Participant will be required to make the declaration by
filing a D-6 form. Participant must declare ownership of any Stock with the DGCI
each January while the Stock is owned and must also report, in January, any sale
of shares of Stock that occurred in the previous year for which the report is
being made, unless the sale proceeds exceed the applicable threshold, in which
case the report is due within one month of the sale.


Foreign Asset/Account Reporting Information. Participant is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.


Further, effective January 1, 2013, to the extent that Participant holds shares
and/or have bank accounts outside Spain with a value in excess of €50,000 (for
each type of asset) as of December 31 each year, Participant will be required to
report information on such assets in his or her tax return (tax form 720) for
such year. After such shares and/or accounts are initially reported, the
reporting obligation will apply for subsequent years only if the value of any
previously-reported shares or accounts increases by more than €20,000. If the
value of such shares and/or accounts as of December 31 does not exceed €50,000,
a summarized form of declaration may be presented.


SWITZERLAND


Notifications


Securities Law Information. The Award of Restricted Stock Units is considered a
private offering in Switzerland; therefore, it is not subject to registration.


THAILAND


Notifications


Exchange Control Information. Participant must immediately repatriate the
proceeds from the sale of Stock and any dividends to Thailand immediately upon
receipt if the amount of received in a single transaction is US$50,000 or more.
Participant must then either convert the funds to Thai Baht or deposit the
amount in a foreign currency deposit account maintained by a bank in Thailand
within 360 days of repatriating the amount to Thailand. If the repatriated
amount is US$50,000 or more, Participant must report the inward remittance by
submitting the Foreign Exchange Transaction Form to the authorized agent or the
Bank of Thailand. Participant is solely responsible for complying with
applicable exchange control rules in Thailand and is advised to consult with his
or her personal advisor to ensure such compliance.


TURKEY


Notifications


Securities Law Information. Participant is not permitted to sell shares of Stock
acquired under the Plan in Turkey. Participant must sell such shares outside of
Turkey. The Stock is currently traded on the New York Stock Exchange under the
ticker symbol “YUM” and shares of Stock may be sold on this exchange, which is
located outside of Turkey.




10

--------------------------------------------------------------------------------





Exchange Control Information. Pursuant to Decree No. 32 on the Protection of the
Value of the Turkish Currency (“Decree 32”) and Communique No. 2008-32/34 on
Decree 32, any activity related to investments in foreign securities (e.g., the
sale of shares of Stock under the Plan, the receipt of cash dividends or any
portion of Dividend Equivalent Units paid in cash) must be conducted through a
bank or financial intermediary institution licensed by the Turkish Capital
Markets Board and should be reported to the Turkish Capital Markets Board.
Participant is solely responsible for complying with Turkish exchange control
requirements and is advised to contact a personal legal advisor for further
information regarding these requirements.


UNITED ARAB EMIRATES (DUBAI)


Terms and Conditions


The following variation in the terms and conditions set forth in this Agreement
only applies to Participants who are U.S. citizens, residents, or green card
holders employed by a Subsidiary organized under the laws of the UAE.


Forfeiture of Restricted Stock Units. Notwithstanding subparagraph 2(c) of the
Agreement, in the event of termination of Participant's service with the
employing Subsidiary as the result of Retirement, Participant shall forfeit all
Restricted Stock Units to the extent they are not fully vested at the time of
such separation from service as determined in accordance with subparagraph 4(j)
of this Agreement.


Notifications


Securities Law Information. The offer of Restricted Stock Units under the Plan
is made only to individuals who satisfy the definition of Eligible Individuals
in the Plan, and constitutes an “exempt personal offer” of equity incentives to
employees in the United Arab Emirates. This Agreement, the Plan and any other
documents related to the Award of Restricted Stock Units are intended for
distribution only to Eligible Individuals and must not be delivered to, or
relied on, by any other person.


The Emirates Securities and Commodities Authority and/or the Central Bank have
no responsibility for reviewing or verifying any documents in connection with
this statement. The Ministry of Economy, the Dubai Department of Economic
Development, the Emirates Securities and Commodities Authority, Central Bank and
the Dubai Financial Securities Authority have not approved this statement, the
Plan, this Agreement or any other documents related to the Award of Restricted
Stock Units or taken steps to verify the information set out therein and have no
responsibility for such documents.


If Participant does not understand the contents of this Agreement or the Plan,
Participant should consult his or her personal financial advisor.


UNITED KINGDOM


Terms and Conditions


Withholding of Tax. The following provisions supplement Paragraph 3 of the
Agreement:


Participant agrees that, if Participant does not pay or the Employer or YUM!
does not withhold from Participant the full amount of Tax-Related Items that
Participant owes at vesting of the Restricted Stock Units, or the release or
assignment of the Restricted Stock Units for consideration, or the receipt of
any other benefit in connection with the Restricted Stock Units (the “Taxable
Event”) within 90 days after the end of


11

--------------------------------------------------------------------------------





the tax year in which the Taxable Event occurs, or such other period specified
in section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), then the amount that should have been withheld shall
constitute a loan owed by Participant to the Employer, effective on the Due
Date. Participant agrees that the loan will bear interest at Her Majesty’s
Revenue & Custom’s (“HMRC’s”) official rate and will be immediately due and
repayable by Participant, and YUM! and/or the Employer may recover it at any
time thereafter by any of the means set forth in Paragraph 3 of the Agreement.
Participant also authorizes YUM! to delay the delivery of Stock unless and until
the loan is repaid in full.


Notwithstanding the foregoing, if Participant is an officer or executive
director (as within the meaning of section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Participant is an officer or
executive director and Tax-Related Items are not collected from or paid by
Participant by the Due Date, the amount of any uncollected Tax-Related Items
will constitute a benefit to Participant on which additional income tax and
National Insurance Contributions (“NICs”) will be payable. Participant will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Employer for the value of any NICs due on this additional benefit.
Participant acknowledges that YUM! or the Employer may recover any such amounts
by any of the means referred to in Paragraph 3 of the Agreement.


BY PARTICIPATING IN THE PLAN, I AM DEEMED TO ACCEPT THE GRANT BY YUM! BRANDS,
INC. OF THE RESTRICTED STOCK UNITS, AND I HEREBY AGREE TO THE TERMS AND
CONDITIONS SET FORTH IN THIS RESTRICTED STOCK UNIT AGREEMENT DATED ________ __,
20__.




12

--------------------------------------------------------------------------------





YUM! BRANDS, INC.


By:
/s/ Tracy Skeans
 
 
 
 
Tracy Skeans
 
 
 
 
YUM! Brands, Inc. Chief Transformation and People Officer
 





13